Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.

CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a food type sensor configured to sense a food type of the food in the food container and to generate food type information identifying the food type” in claim 11 and “the food type sensor configured to be a spectrometer analyzing the type of food”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the specification, while being teaching a food type sensor “configured to be a spectrometer analyzing the type of food” at par. 0060, the specification lacks adequate written description with respect to “The food cooking device further comprising a food type sensor configured to sense a food type of the food in the food container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit”. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching actually directed to the controller being specifically programmed to use the food type information for controlling the heating unit.

Claims 11 and 21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a food type sensor “configured to be a spectrometer analyzing the type of food” at par. 0060, the specification does not reasonably provide enablement for “The food cooking device further comprising a food type sensor configured to sense a food type of the food in the food container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference a “food type sensor configured to be a spectrometer”, .
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claim 11 can be used as claimed and whether claim 11 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 11 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 11 reads on “to sense a food type of the food in the food container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit” while the specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching actually directed to the controller being specifically programmed to use the food type information for controlling the heating unit.
(b) There is no direction or guidance presented for “a food type sensor configured to sense a food type of the food in the container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit”.
(c) There is an absence of working examples concerning “a food type sensor configured to sense a food type of the food in the container and to generate food type information identifying the food type wherein the controller is further programmed to use the food type information for controlling the heating unit”.
.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8 and 13 are rejected due to the phrase “wherein the food is heated in a discontinuous manner in the temperature holding period” since it is unclear if the phrase is with respect to the temperature of the food itself or with respect to the heater temperature.  It is unclear if the phrase is with respect to the food being required to have a first temperature during the preheating period and a second temperature which is required to be lower, though within the claimed range, i.e. the food heated in a discontinuous manner, if the phrase is with respect to a first lower temperature, followed by a second increased temperature during the preheating period such that the food is heated in a discontinuous manner, if the phrase is with respect to the heating element and control of the heating element by pulsing on/off, if the phrase is with respect to a different manner of heating, i.e. a second type of heating such as steam as opposed to a single manner, i.e. a discontinuous manner, if the phrase is with respect to maintaining a single temperature within the range of the preheating period such that the food temperature remains constant as opposed to increasing, i.e. heated in a discontinuous manner or with respect to something different altogether.
The phrase “discontinuous manner” in claims 1, 8 and 13 is rejected, as it is a relative term, which renders the claim indefinite.  The term “discontinuous manner” is not defined by the claim, the specification does not provide a standard for ascertaining the 
Independent claims 1, 8 and 13 are rejected due to the phrase “wherein the food is heated in a discontinuous manner in the temperature holding period” since the phrase appears to contradict itself since in one instance the phrase requires “the food is heated” while at the same time the phrase requires a “discontinuous manner” relative a “holding period” which implies without an increase in heat of the “food” and thus it is unclear if the phrase is with respect to the food being required to have a first temperature during the preheating period and a second temperature which is required to be lower, though within the claimed range, i.e. the food heated in a discontinuous manner, if the phrase is with respect to a first lower temperature, followed by a second increased temperature during the preheating period such that the food is heated in a discontinuous manner, if the phrase is with respect to the heating element and control of the heating element by pulsing on/off, if the phrase is with respect to a different manner of heating, i.e. a second type of heating such as steam as opposed to a single manner, i.e. a discontinuous manner, if the phrase is with respect to maintaining a single temperature within the range of the preheating period such that the food temperature remains constant as opposed to increasing, i.e. heated in a discontinuous manner or with respect to something different altogether.
Claims 11 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 
The specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of 
The illustrated black boxes of figures 1-4 are do not provide corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer, in the instant case “a controller” with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “configured to” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing “a controller”, some undefined component of a computer system, i.e. “configured to or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
Claim 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention due to the phrase “configured to be a spectrometer” since a spectrometer is a specific where the claim is open to “configured to be” and thus it is unclear if the phrase requires a spectrometer, if the phrase is with respect to a second type of sensor which is not a spectrometer but is “configured to be” as a result of the type of information analyzed, if the phrase is with respect to type of sensor similar to a spectrometer, i.e. non-invasive sensing, if the claims covers any device capable of the performing the function or a specific device designed or made to be and perform the function.


The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 11 and 21 are rejected under 35 U.S.C. 112, sixth paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
With respect to claims 11 and 21, because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However the phrase “a food type sensor configured to sense” in claim 11 is rejected as the specification does not provide structural limitations.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, as MPEP 2181 II states that 35 U.S.C. 112, sixth paragraph states for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted).  Accordingly, the specification discloses no corresponding algorithm associated with a “controller”. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “configured to” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (20100104703).
Hwang et al. teach with respect to Independent claim 1 and claim 8, a food cooking device comprising a food container (par. 0024; chamber) a temperature control device (par. 0028) for controlling a heating unit (par. 0032) of a food cooking device (par. 0023, 0033 combination 
the control device comprising:
A sensor input (par. 0025) configured to receive sensor data from a temperature sensor (par. 0025) indicating a food temperature of food (par. 0025) in a food container (par. 0024; chamber) of the cooking device and,
A processor (par. 0028; control part) programmed to receive the sensor data from the senor input (par. 0028) and to control the heating unit based on sensor data to (par. 0028)
Increase the food temperature of the food to a first temperature (par. 0032; Ta1) in a preheating mode (par. 0032). 
 After the preheating period, hold the food temperature of the food within a temperature range (par. 0034; Tb1 lower than target temperature) for a set time range (par. 0048) in a temperature holding period (par. 0035; time to reach Tb1), wherein the food is heated in a discontinuous manner in the temperature holding period (par. 0035; where it is noted in a first instance that food does not heat in a continuous manner over time minus any clear and convincing arguments to the contrary and in a second instance with respect to a rate of heating of the external surface relative the core, or with respect to the type of food such as in the instant case relative meat and fat as taught by Hwang (par. 0043) where fat would heat differently than that of the meat) and 
increase the food temperature of the food to a second temperature (par. 0035; higher temp. than first) of at most 100C (par. 0038; target temp. 60C) in a heating period following the temperature holding period.
With respect to the claimed temperatures of at most 60°C in a preheating period, of 30°C to 70°C or at most 100°C, it is noted the claims are directed to a device and a “processor programmed to”.  Importantly, it is further noted the claimed preheating period and holding period comprise the same temperatures, where the heating period at a second temperature following the holding period further comprises the same temperatures, in addition to only being limited by an extent, i.e. at most 100C and thus the second temperature is not defined and encompasses merely a negligible degree of “increase the food temperature”, i.e. .01 or 1 degree.
Hwang teaches applicants same claimed temperature sensor and control unit programmed to heat food Increase the food temperature of the food to a first temperature (par. 0032; Ta1) in a preheating mode (par. 0032), hold the food temperature of the food within a temperature range (par. 0034; Tb1 lower than target temperature) in a temperature holding period (par. 0035; time to 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to program desired temperatures with respect to the same taught control method as taught by Hwang since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a same temperature control scheme as taught by Hwang.
In addition, since Hwang teaches a same temperature control scheme, one of ordinary skill in the art would not expect the method of the instant claims to perform differently than the prior art methods, thus the claimed method is not patentably distinct from the prior art method (See MPEP 2144.04 IV A).  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 IIA), as the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP 2144.05 IIA) for optimizing and achieving cooking with respect to a specific food item as is taught by Hwang.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach specific temperatures since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperatures of a same temperature scheme as taught by Hwang flows logically from having been individually taught in the prior art and since the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
In addition, since the temperature range broadly encompasses 30C-70C and a time of 2-20 minutes thus lacking criticality and since the temperature and time are dependent on an unclaimed type of food and a varying desired cook degree as taught by Hwang (par. 0034).  It would have been obvious to one having ordinary skill in the art at the time the invention was In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Hwang.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
A food type input for receiving food type information identifying the type of food (par. 0026).
The food is actively cooled during a cooling period after the food temperature has reached the second temperature (par. 0037; heating stopped;).
The controller further programed to control the heating unit in the temperature holding period to hold the food temperature of the food (par. 0034-0035), in a temperature range (par. 0034; time to attain temp) for a holding time period.
The food cooking device further comprising a user interface (par. 0026) configured to receive food type information identifying a food type of the food (par. 0026) in the food container (par. 0026), wherein the controller is further programmed to use the food type information for controlling the heating unit (par. 0026).
The food cooking device is a multi-cooker (par. 0024), a microwave oven (par. 0024; magnetron) or oven (par. 0024; chamber, convection, heater).
Hold the food temperature of the food within a temperature range (par. 0034; Tb1 lower than target temperature) for at least one minute (par. 0048) in a temperature holding period (par. 0035; time to reach Tb1),
Increase the food temperature of the food to a second temperature (par. 0035; higher temp. than first) in a heating period following the temperature holding period.
Cooling the food after the food temperature has reached the second temperature in a cooling period (par. 0037; heating stopped; actively cooled relative without heating temperature).
Similarly with respect to claim 6 and 16, since Hwang teaches both controlled temperatures and more specifically controlled time to achieve a cooked food product.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach time temperature profiles as taught by Hwang, relative different time ranges to achieve a same cooked food since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature/time profile relative a same control unit and temperature sensor as taught by Hwang since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Hwang.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
With respect to claims 17 and 19, the recitation in the claims that the food “comprises a vegetable, and wherein the temperature holding period is long enough to release y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before all the y-glutamyl hydrolase is thermally inactivated” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hwang teaches a cooking device as presently claimed, it is clear that the cooking device would be capable of performing the intended use, i.e. wherein the food is a vegetable, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further MPEP 2115 states material or article worked upon does not limit the apparatus claims.  
A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
It is noted claims are directed to a device which works upon an article or material in its intended use, i.e. cook.  However with respect to the apparatus as claimed, the process is 
In addition, the inclusion of the article formed within the body of the claim does not make the claim patentable. Though appellant urges a difference in the use of the device, i.e. for red fish meat, as noted above the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.
	II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
III. A PRIOR ART DEVICE CAN PERFORM ALL THE FUNCTIONS OF THE APPARATUS CLAIM AND STILL NOT ANTICIPATE THE CLAIM
Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference.  In the instant case there is no structural difference.
	
Claims 1, 3-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Violante et al. (WO2015154885) in view of Krueter (GB 1286486).
Violante teaches with respect to Independent claim 1 and claim 8, a food cooking device comprising a food container (par. 0073, fig. 2b ref. 202) a temperature control device (par. 0050) for controlling a heating unit (par. 0050) of a food cooking device (par. 0073) and with respect to claim 13, a temperature control method for controlling a heating unit to increase the food 
the control device comprising:
A sensor input (par. 0080) configured to receive sensor data from a temperature sensor (par. 0078) indicating a food temperature of food (par. 0078) in a food container (par. 0080) of the cooking device and,
A processor (par. 0058-0059) programmed to receive the sensor data from the senor input (par. 0050, 0058, 0059) and to control the heating unit based on sensor data to (par. 0050)
Increase the food temperature of the food to a first temperature (par. 0080) in a preheating mode (par. 0080; desired chamber temperature). 
 After the preheating period, hold the food temperature of the food within a temperature range (par. 0080) in a temperature holding period (par. 0080), wherein the food is heated in a discontinuous manner in the temperature holding period (par. 0080) where it is noted relative a single temperature during the holding period, the rate of heating would change as the food approaches a desired constant from a first temperature and where the desired constant is maintained at a single temperature, the rate of heating the food would change, i.e. a discontinuous manner.  In addition, Violante teaches mass, where a single mass of food would not heat evenly relative an exterior surface and inner core, i.e. discontinuous manner.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to heat the food in a discontinuous manner relative a temperature range of 30-70C for its art recognized purpose of the advantage of heating or cooling the cooking chamber “any number of times” (par. 0080 last 4 lines) relative a range of temperatures.
Increase the food temperature of the food to a second temperature (par. 0080) in a heating period following the temperature holding period (par. 0080).
With respect to the claimed temperatures of at most 60°C, of 30°C to 70°C or at most 100°C, it is noted the claims are directed to a device and a “processor programmed to”.  Importantly, it is further noted the claimed preheating period and holding period comprise the same temperatures, where the heating period following the holding period further comprises the same temperatures, in addition to only being limited by an extent, i.e. at most 100C and thus the second temperature is not defined and encompasses merely a negligible degree of “increase the food temperature”, i.e. .01 or 1 degree.
Violante teaches programmed control of cooking which provides the advantage of heating or cooling the cooking chamber “any number of times” (par. 0080 last 4 lines) and thus 
Krueter teaches i)    a preheating period for heating up the food to a first food temperature of at most 60°C (pg. 4 lines 70-73; 40C-30C) where it is noted though temperature lowered food is still heated.
ii)    a temperature holding period for holding the food temperature within a temperature range of 30°C to 70°C (pg. 4 lines 73-75) for at least one minute (pg. 4 line 74-75; 10 minutes) and
iii)    a heating period for heating up the food to a second food temperature of at most 100°C (pg. 4 lines 79-83).
The temperature control device further comprising a sensor input for receiving sensor data representing the food temperature (pg. 66-71).
A food type input (pg. 6 lines 84-85; preselected) for receiving food type information identifying the type of food (pg. 6 lines 84-89; predetermined program; cocoa butter containing).
Alternatively
i)    a preheating period for heating up the food to a first food temperature of at most 60°C (pg. 4 lines 70-73; 40C-39C) where it is noted though temperature lowered food is still heated.
ii)    a temperature holding period for holding the food temperature within a temperature range of 30°C to 70°C (pg. 4 lines 70-73; 39C-31C) for at least one minute (pg. 4 line 71; 30 minutes) and
iii)    a heating period for heating up the food to a second food temperature of at most 100°C (pg. 4 lines 73-75; 30 C maintained).
Thus since Violante teaches programmed heating cycles for cooking food which are unlimited in number (par. 0080) and since Krueter teaches a same heating device for elevating the temperature of content therein to a desired temperature, in addition to teaching applicants same claimed temperature ranges and scheme with respect to a programmed heating cycle (pg. 6 lines 59-64) and since the constant is the desired temperature relative a variable time range of 2-20 minutes thus dictating a desired rate of heating.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a desired heating scheme into the programmed cooking device as taught by Violante for its art recognized purpose of providing a predetermined heating program as taught by both.
KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a same temperature control scheme as taught by both.
In addition, since both teach a same temperature control scheme, one of ordinary skill in the art would not expect the method of the instant claims to perform differently than the prior art methods, thus the claimed method is not patentably distinct from the prior art method (See MPEP 2144.04 IV A).  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 IIA), as the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP 2144.05 IIA) for optimizing and achieving cooking with respect to a specific food item as is taught by Krueter.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach specific temperatures since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperatures of a same temperature scheme as taught by Hwang flows logically from having been individually taught in the prior art and since the selection of a known process based on its suitability for its intended use supports a prima facie obviousness determination.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Violante since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  
A food type input for receiving food type information identifying the type of food (par. 0111).
The controller is further programmed to control a cooking unit for actively cooling the food after the food temperature has reached the second food temperature (par. 0124).
Violante teaches programmed control of cooking which provides the advantage of heating or cooling the cooking chamber “any number of times” (par. 0080 last 4 lines) and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Violante to include a cooling period as is further taught by Violante after a holding period (pg. 4 lines 75-78), i.e. after a desired temperature as taught both since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired heating results as taught by both.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the temperature/time profile relative a same control unit and temperature sensor as taught by Violante since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired cooking results as taught by Violante.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
The control unit is configured to control the heating unit in the temperature holding period to hold the food temperature (par. 0120), or for a holding time period (par. 0120; time to attain temp).
A food cooking device comprising a heating unit and a temperature control device for controlling the heating unit (par. 0120).
A temperature sensor for sensing a food-related temperature (par. 0078; chamber temp) from which the food temperature can be determined (par. 0110) wherein the temperature control device is configured to use the sensed temperature for controlling the heating unit (par. 0080).

The food cooking device further comprising a food type sensor (par. 0085) configured to sense a food type of food in the food container (par. 0085; any food present, food type; weight; any food type) and generating food type information (weight) identifying the type of food (par. 0085; weight type present), the controller is further programmed to use the food type information for controlling the heating unit (par. 0086).
The food cooking device is configured as a sous vide appliance (par. 0001).
A temperature control computer program (par. 0050, 0059) comprising program code means (par. 0069) for causing a computer (par. 0069) to carry out the steps of the temperature control when said computer program is carried out on the computer (par. 0069).
Claim 18 is taken as above.
With respect to claims 17 and 19, the recitation in the claims that the food “comprises a vegetable, and wherein the temperature holding period is long enough to enable y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before the y-glutamyl hydrolase is thermally inactivated” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hwang teaches a cooking device as presently claimed, it is clear that the cooking device would be capable of performing the intended use, i.e. wherein the food is a vegetable, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further MPEP 2115 states material or article worked upon does not limit the apparatus claims.  
A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
It is noted claims are directed to a device which works upon an article or material in its intended use, i.e. cook.  However with respect to the apparatus as claimed, the process is irrelevant as is the recitation “comprises a vegetable, and wherein the temperature holding period is long enough to enable y-glutamyl hydrolase in the vegetable to be released from a cell structure of the vegetable before the y-glutamyl hydrolase is thermally inactivated” in terms of determining patentability of the particular device.  Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. 
In addition, the inclusion of the article formed within the body of the claim does not make the claim patentable. Though appellant urges a difference in the use of the device, i.e. for red fish meat, as noted above the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.
	II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
III. A PRIOR ART DEVICE CAN PERFORM ALL THE FUNCTIONS OF THE APPARATUS CLAIM AND STILL NOT ANTICIPATE THE CLAIM
Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference.  In the instant case there is no structural difference.
With respect to method claim 20, Violante teaches the food comprises a vegetable (par. 0111), in addition to teaching a desired holding period for its art recognized purpose of affecting change of the organoleptic properties of the food as a result of heating.  Thus since the ultimate effects of heat are food specific, since Violante teaches a same vegetable, in addition to teaching a 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed teach a desired holding time of 2-20 minutes  relative a same taught vegetable to achieve a desired heated food as taught by Violante and more specifically a time/temperature scheme of a vegetable which is long enough to achieve a desired degree of cooking, i.e. “is long enough to” release y-glutamyl hydrolase in the vegetable from a cell structure of the vegetable, i.e relative a programmed temperature and stopping heating such that heating is stopped as specified by the programmed cycle such as in the instant case before the y-glutamyl hydrolase is thermally inactivated.


Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (20100104703) in view of Hedstrom et al (5361681).
Hwang is taken as above.
Hwang teaches program controlled cooking systems and thus one of ordinary skill in the art would have been motivated to look to the art of program controlled cooking systems.
Thus since Hwang teaches a control unit for heating foods to target temperatures as defined by a food (par. 0026) and since Hedstrom teaches a same controlled cooking program dictated by a food being cooked.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the automatic means for identifying a food type as taught by Hedstrom (col. 2 lines 25-50) and more specifically the infrared camera (col. 2 line 29) since Hedstrom teaches the vision system is not limited and comprises devices capable of performing the task of food type identification (col. 2 lines 29-32) into the same heating of food by type as taught by Hwang thus providing the advantage of a food type sensor which identifies the food type prior to cooking as desired by Hwang and providing the same desired controlled cooking by food type information obtained specific to food type placed within the heating chamber to automatically recognize and cook the food therein specific to parameters of the cooking program which correspond to food types as further taught by Hedstrom (col. 3 lines 15-29).


Response to Arguments
	With respect to applicants urging directed to the claim interpretation and though applicant urges one of ordinary skill in the art would understand the term to have a sufficiently definite meaning as
the name for the structure that performs the function, even when the term covers a broad class of
structures or identifies the structures by their function.” See MPEP § 2181(I)(A).
 	Importantly, claim 11 requires a food type sensor which “sense a food type” and to “generate food type information identifying the food type” which is something one of ordinary skill in the art would not understand to have a sufficiently definite meaning and for the structure that performs the function
As such, this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Importantly though applicant urges support for “food type information” the claim is not limited to merely “type information” but specifically claims “identifying the food type” which is an absolute, i.e. identifying each and every different type of food, i.e. meat vs fish vs vegetable and more specifically claims identifying relative different food types within a single class, i.e. identify carrots from celery from tomatoes, beef from chicken from fish.
However applicants specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching actually directed to the controller being specifically programmed to use the food type information for controlling the heating unit.
Further with respect to claim 11 and new claim 21, though applicant urges the specification teaches a spectrometer, the specification is silent to any explanation or teaching of how the spectrometer works, what the spectrometer is actually detecting, an operating range of the spectrometer, how the food type sensor “generate food type information”, how the control unit “is programmed” to use the spectrometer to “generates food type information”, what the control unit compares the “food type information” to actually “identify” one food from another, any teaching of identifying food type relative a class of food, solid food cooking vs. liquid food cooking or more specifically identifying within a same class of food such as chicken from beef, as well as being silent to any programming language or teaching 
The illustrated black boxes of figures 1-4 are do not provide corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer, in the instant case “a controller” with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “configured to” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing “a controller”, some undefined component of a computer system, i.e. “configured to or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
With respect to applicants urging directed to Hwang and the claimed “discontinuous manner”, Hwang is taken to teach such broadly with respect to a first instance that food does not heat in a continuous manner over time minus any clear and convincing arguments to the contrary and in a second instance with respect to a rate of heating of the external surface relative the core, or with respect to the type of food such as in the instant case relative meat and fat as taught by Hwang (par. 0043) where fat would heat differently than that of the meat, i.e. the food is heated in a discontinuous manner.
With respect to applicants urging directed to Violante and the claimed “holding temperature”, it is initially noted the holding period is not defined by a single temperature but comprises holding the temperature within the broad range of 30-70C.  Importantly the claimed “holding temperature” comprises any temperatures which the food is held at for any amount of time within the temperature range of 30-70C and including multiple different temperatures within the claimed range.  Violante teaches a heating device in which the number of cycles is not limited.
	More specifically, Violante teaches cooking to achieve different extents thereof which are dictated and controlled to achieve a specific cooked end product specific to temperature gradations (par. 0111).
	With respect to the specific claimed temperature, it is initially noted Krueter teaches a programmed control device specific to applicants desired temperatures.   

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a desired heating scheme into the programmed cooking device as taught by Violante for its art recognized purpose of providing a predetermined heating program as taught by both.
In addition, though silent to any temperatures, Violante teaches a heating device in which the number of cycles is not limited.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to program desired temperatures with respect to the same taught control method as taught by both since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a same temperature control scheme as taught by both.
In addition, since both teach a same temperature control scheme, one of ordinary skill in the art would not expect the method of the instant claims to perform differently than the prior art methods, thus the claimed method is not patentably distinct from the prior art method (See MPEP 2144.04 IV A).  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 IIA), as the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP 2144.05 IIA) for optimizing and achieving cooking with respect to a specific food item as is taught by Krueter.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach specific temperatures since all the claimed elements were known in the prior art and one skilled in the art could have substituted the optimum or workable ranges with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.  It would have further been obvious since programming relative different temperatures of a same temperature scheme as taught by Hwang flows logically from having been individually taught in the 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the temperature profile relative a same control unit and temperature sensor as taught by Violante since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  A person of ordinary skill in the art would have known to adjust the temperature to produce the desired heating results as taught by both.  Therefore the claimed temperature ranges would be readily determined by routine experimentation in an effort to produce the optimum results.  
With respect to Krueter, as noted in the rejection, the phrase is specific to a range “of at most 60C”.   Importantly a temperature 30C (86F) is achieved by Krueter by controlling a heating device, in addition to teaching a same claimed temperature of “at most 60C”.  
Thus Krueter teaches applicants same claimed “increase the food temperature of the food to a first temperature of at most 60C in a preheating period”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792